In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Tarantino, Jr., J.), dated January 15, 2010, which, after a fact-finding hearing, inter alia, found that she neglected the subject child.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The mother appeals from an order finding that she neglected her son by failing to supply him with an adequate education (see Family Ct Act § 1012 [f] [i] [A]). The petitioner met its burden of establishing educational neglect by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Cunntrel A. [Jermaine D.A.], 70 AD3d 1308 [2010]; Matter of Evan F., 48 AD3d 811 [2008]; Matter of John N., 19 AD3d 497, 498-499 [2005]). The petitioner submitted unrebutted evidence of excessive school absences, and the mother failed to offer a *1038reasonable justification for the absences (see Matter of Cunntrel A. [Jermaine D.A.], 70 AD3d at 1308; Matter of Evan F., 48 AD3d at 811; Matter of John N., 19 AD3d at 498-499).
The mother’s remaining contentions are without merit. Rivera, J.E, Dickerson, Lott and Sgroi, JJ., concur.